DETAILED ACTION
The following claims are pending in this office action: 1, 3-11, and 13-20
The following claims are amended: 1, 3, 11, 13-14, and 20
The following claims are new: -
The following claims are cancelled: 2, and 12
Claims 1, 3-11, and 13-20 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Interpretation Withdrawn
The interpretations of the claims under 35 U.S.C. § 112(f) are withdrawn based on applicant’s persuasive arguments.  Even in the face of a presumption of that 35 U.S.C § 112(f)… the presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).   MPEP 2181, Section I.  Some undefined component of a computer system, logic, code, or elements that are essentially a black box designed to perform a recited function will not be sufficient structure.  MPEP 2181, Section II, Subsection B.  Here, although logic is cited, as applicant explains, logic is not a “black box” but is instead hardware logic connected to a memory that produces control signals.  
RESPONSE TO ARGUMENTS
Applicant’s arguments in the amendment filed 08/25/2021 have been fully considered but are they are not persuasive.  The reasons are set forth below.
Applicant’s position is that the searched prior art does not teach “wherein the scan chain of the trigger engine is configured to generate a stimulus by shifting bit values through the scan chain of flip flops arranged in a circular scan pattern to activate the hardware trojan”.  Applicant explains: 
The Office Action conceded that Tehranipoor did not teach this subject matter… the Examiner alleged that “built in self-test systems commonly use flip-flop shift registers”.  

Furthermore,

Sul does not generate a stimulus by shifting bit values through the scan chain of flip flops arranged in a circular scan pattern to activate the hardware trojan.   
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The features cited by the applicant are within the scope and content of the prior art.  The main contention of the applicant is that Tehranipoor et al. (US Pub. 2013/0019324) in combination with Sul et al. (US Pub. 2008/0114562) does not teach a scan chain of the trigger engine that is configured to generate stimulus by shifting bit values through a scan chain of flip flops arranged in a circular scan pattern.  Tehranipoor teaches a Random Pattern Generator that is a linear feedback shift register that creates input signals (see para. 0084 of Tehranipoor: a trigger engine that is configured to generate stimulus that is a scan chain).  Examiner takes the common meaning of scan chain to be a detectable shifting of bit values in a register (see para. 0012 of the instant application), which the Random Pattern Generator does (see para. 0084 and Fig. 5 of Tehranipoor: the oscillators generate M-bit signatures that are sent to an analysis component that measures the bits).  Tehranipoor also teaches that such a Random Pattern Generator is ring oscillators that are connected in in order to generate the scan pattern/signature (a ring oscillator pattern for a scan chain, or a circular scan pattern – see para 0108).  A ring oscillator includes mixtures of two or more coupled ring oscillators (see para. 0051).  The input of the control unit passes through the ring oscillator turns into the output that is analyzed, and then flows back into the input through an AND gate creating a circular pattern where the output is fed back into the input such that the produced pattern through the scan chain is circular scan pattern (see Fig. 5 of Tehranipoor: RO through RO M+1).  Tehranipoor also implies that that the LFSR is a flip-flop element as it is a circuit that has two stable states and can be used to store information.  However, as Tehranipoor does not explicitly teach that the elements that comprise the Random Pattern Generator/LFSR includes flip-flops, Sul teaches this limitation.  In addition to the ring oscillators that performs a circular scan, flip-flops, such as ring oscillators, may be added in order to generate pseudo-random binary sequences.  As stated in the motivation to combine, including flip-flops in such systems is common in the industry in order to speed up production test development and provide flexible tests to accommodate a wide range of test applications (see para. 0003 of Sul).  As the limitations of the features are recited by the Song and Shen references, the content of the claims are within the scope and content of the prior art.  
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  The applicant argues that Tehranipoor did not teach a scan chain of flip-flops arranged in a circular pattern.  Tehranipoor explicitly teaches ring oscillators that are arranged in a circular pattern, which functions as a scan chain to generate a stimulus.  The only thing that Tehranipoor does not explicitly teach is that such elements are also flip-flops.  However, Sul explicitly teaches that the elements of a LFSR are called “flip-flops”, conforming to the common definition of flip-flops as circuit elements that have two stable states and can be used to store information.  Alternatively, a ring oscillator formed of flip-flops is taught in Manohar et al. (US Pub. 2016/0124045).  See para. 0055 and Fig. 5 of Manohar – a ring oscillator consisting of flip-flops is taught.  Applicant also argues that 
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use the prior art cited to satisfy the amended limitations.  Thus the invention, as claimed, would be within the level of ordinary skill in the art.  
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the amended claims are within the metes and bounds possessed by the public.  



Claim Objections
Claim 4 is objected to because of the following informality:
Claims 4 recites the limitation “the detector of claim 2” (claim 4, ln. 1).  It appears this is a typo as a result of canceled claim 2.  If this is a typo, examiner suggests changing the claim to read “the detector of claim 1”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (US Pub. 2013/0019324) in view of Sul et al. (US Pub. 2008/0114562) (hereinafter “Sul”). 

As per claim 1, Tehranipoor teaches a detector, comprising: a memory configured to store instructions; and ([Tehranipoor, para. 0057] unit refers to a process running on a processor and a memory that contains software that executes instructions)
	control logic configured to execute the instructions to activate a trigger engine [that includes a scan chain of flip-flops] and detect a hardware trojan based on output signals of a target circuit, ([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a scan chain] to create and RNG engine that generates an input pattern [a trigger engine] that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a trojan].  A scan chain of flip-flops is taught by Sul below) wherein the scan chain of the trigger engine is configured to generate a stimulus by shifting bit values through [the scan chain of flip flops] arranged in a circular scan pattern to activate the hardware trojan and ([para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [see para. 0067];  [para. 0084] the LSFR generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus], and where the noise is used to activate/detect a trojan [see para. 0157 – the LSFR either partially or fully activates the trojan]; a scan chain of flip-flops is taught by Sul below) the output signals of the target circuit are generated when the stimulus is applied.  ([para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit when the input patterns of the LSFR is applied)
	Tehranip does not explicitly teach the trigger engine that includes a scan chain of flip-flops.  
However, Sul teaches the trigger engine that includes a scan chain of flip-flops. ([Sul, Fig. 2, para. 0006] an LFSR [scan chain] consists of flip-flops to generate a fixed sequence of test patterns [a trigger engine])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include the trigger engine that includes a scan chain of flip-flops.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns such that the test patterns can be used to identify failures in an integrated circuit as such flip-flops reduce overall costs, increase value, and speed up protection test development.  (Sul, para. 0003-0006)
	
As per claim 3, Tehranipoor in view of Sul teaches claim 1.  
Tehranipoor also teaches the control logic is further configured to shift bit values through the [scan chain of flip flops] arranged in the circular scan pattern a predetermined number of cycles to generate the stimulus.  ([Tehranipoor, para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan pattern] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [a predetermined number of cycles - see para. 0067].  A scan chain of flip flops is taught by Sul below)
Tehranipoor does not explicitly teach the scan chain of flip flops.  
However, Sul teaches the scan chain of flip flops.  ([Sul, Fig. 2, para. 0006] an LFSR [a scan chain] consists of flip flops to generate a fixed sequence of test patterns)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul for the same reasons as disclosed above. 

As per claim 5, Tehranipoor in view of Sul teaches claim 1.  
Tehranipoor does not explicitly teach wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  
However, Sul teaches wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  ([Sul, para. 0002-0003; para. 0057-0058] test circuitry include embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul to include wherein the target circuit includes a high-speed input/output (HSIO) interface which includes the hardware trojan.  One of ordinary skill in the art would have been motivated to make this modification because built-in self-test systems commonly use flip-flop shift registers to generate pseudo-random binary sequences to create test patterns such that the test patterns can be used to identify failures in an integrated circuit.  (Sul, para. 0006)

As per claim 6, Tehranipoor in view of Sul teaches claim 5.
Tehranipoor also teaches the control logic is configured during a built-in self-test (BIST) of the HSIO interface and ([Tehranipoor, Fig. 5; para. 0084; para. 0113] the control unit controls the input pattern generated by the LFSR that is used for the BIST of the integrated circuit) process the output signals of the target circuit to detect the hardware trojan in the HSIO interface during the BIST.  ([Fig. 5; para. 0084] the input pattern generated by the LSR is applied to the target IC to detect a hardware trojan)

	As per claim 10, Tehranipoor in view of Sul teaches claim 1.  
	Tehranipoor also teaches wherein the control logic is configured to control generation of the stimulus based on a dedicated pattern or sequence of patterns of transmitted data or a dedicated pattern or sequence of patterns of control signals.  ([Tehranipoor, para. 0067] the control unit, based on an initially predetermined challenge signal pattern [a dedicated pattern/sequence/control signal] controls the generation of the output of the LFSR [the stimulus])

	As per claim 11, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 1, and thus is rejected with the same rationale applied against claim 1.  

As per claim 13, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 3, and thus is rejected with the same rationale applied against claim 3.  

As per claim 15, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 5, and thus is rejected with the same rationale applied against claim 5. 

As per claim 16, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 6, and thus is rejected with the same rationale applied against claim 6.  
 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul as applied to claim 1 above, and further in view of Satoh et al. (US Pub. 2013/0127442) (hereinafter “Satoh”). 

As per claim 4, Tehranipoor in view of Sul teaches claim 1.
Tehranipoor in view of Sul does not explicitly teach, wherein the stimulus includes electromagnetic energy generated based on shifting the bit values through the flip-flops.  
([Satoh, para. 0064] an LFSR circuit can generate an electromagnetic wave suitable for observation.  The LFSR circuit operating by shifting bit values through flip-flops was taught by Sul above)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Satoh to include wherein the stimulus includes electromagnetic energy generated based on shifting the bit values through the flip-flops.  One of ordinary skill in the art would have been motivated to make this modification because the authenticity of an electronic circuit may be determined by comparing two different forms of electronic/electromagnetic waveform data (Satoh, para. 0032)

As per claim 14, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 4, and thus is rejected with the same rationale applied against claim 4. 

Claims 7-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor in view of Sul as applied to claim 1 above and further in view of Crouch et al. (US Pub. 2020/0104497) (hereinafter “Crouch”). 

As per claim 7, Tehranipoor in view of Sul teaches claim 1.  
Tehranipoor does not teach wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch to include wherein the control logic is configured to detect the hardware trojan based on bit-error rate information corresponding to the output signals of the target circuit.  One of ordinary skill in the art would have been motivated to make this modification because such a system allows the detection of difficult find behavior modification type Trojans (Crouch, para. 0021)

As per claim 8, Tehranipoor in view of Sul and further in view of Crouch of teaches claim 7.  
Tehranipoor does not teach wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  
However, Crouch teaches wherein the control logic is configured to detect the hardware trojan based on a difference between a first bit-error rate and a second bit-error rate, ([Crouch, para. 0128; para. 0130] the trojan detection instrument monitors error rates in internal data transfers to detect Trojans.  The instrument compares a logic circuit output [a second bit-error rate] against a stored reference [a first bit-error rate] to detect a hardware trojan) the first bit-error rate generated when the stimulus is not applied to the target circuit by the trigger engine ([Para. 0106-0107; Fig. 2] a golden circuit is utilized with the testing emulation host to create a stored reference by operating the golden circuit model to generate an emulation of the golden circuit model [step 216 and 232 of Fig. 2].  [Para. 0110; step 248 of Fig. 2] this occurs prior to introducing the trojan trigger/external physical effects [the trigger engine stimulus is not applied to the target circuit].  [Para. 0122] The emulation of the golden circuit model is used to obtain the stored reference/baseline golden model signature [the first bit-error rate]) and the second bit-error rate generated when the stimulus is applied to the target circuit by the trigger engine.  ([Para. 0110; step 248 of Fig. 2] the external physical effects model [the trigger engine] applies a camouflaged first trojan trigger to the circuit [the stimulus].  [Para. 0116] the output of the circuit is collected/measured, and the signature of the result [the output/second bit-error rate] is compared with the pre-existing golden circuit model signature [the stored reference/first bit-error rate])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch for the same reasons as disclosed above. 

As per claim 9, Tehranipoor in view of Sul teaches claim 1.  
Tehranipoor does not teach wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.
However, Crouch teaches wherein the hardware trojan is a type which is configured to: perform at least one of the following: ([Crouch, para. 0008] hardware trojans detected perform the functions below.  The examiner interprets “at least one of” to mean only one limitation must be met, however, all limitations are searched for and mapped for the sake of compact prosecution)
send secret data to an unauthorized entity; ([Crouch, para. 0008] hardware trojans sends personal data or design/operation information to unintended entities)
([Crouch, para. 0008] hardware trojans denies the integrated circuit from conducting its normal function)
destroy operation of the target circuit or its host circuit; ([Crouch, para. 0008] hardware trojans cause physical damage and destruction of the integrated circuit)
corrupt data or a data stream managed by the target circuit or its host circuit; and ([Crouch, para. 0130] hardware trojans corrupts the data of the integrated circuit)
and impair the target circuit or its host circuit on an intermittent basis.  ([Crouch, para. 0026] hardware trojans cause early life-cycle fails and reduces the reliability of/impairs the electronic device)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Crouch to wherein the hardware trojan is a type which is configured to: perform at least one of the following: send secret data to an unauthorized entity; disrupt operation of the target circuit or its host circuit; destroy operation of the target circuit or its host circuit; corrupt data or a data stream managed by the target circuit or its host circuit; and impair the target circuit or its host circuit on an intermittent basis.  One of ordinary skill in the art would have been motivated to make this modification because modern ICs can be compromised by the inclusion of such trojans and the techniques described allow detection of many different types of these difficult to find hardware Trojans. (Crouch, para. 0014)

As per claim 17, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 7, and thus is rejected with the same rationale applied against claim 7. 



As per claim 19, the method claimed has language that is identical or substantially similar to the steps performed by the system disclosed in claim 9, and thus is rejected with the same rationale applied against claim 9. 

As per claim 20, Tehranipoor teaches a non-transitory computer-readable medium storing instructions for causing a processor to perform operations including: ([Tehranipoor, para. 0199] an implementation of trojan detection software can be stored on or transmitted across some form of computer readable media)
activating a trigger engine that includes a [scan chain of flip-flops] to generate a stimulus by shifting bit values through the [scan chain of flip flops] arranged in a circular scan pattern; ([Tehranipoor, para. 0084] the activation of an LSFR which is part of a RNG engine [a trigger engine] generates input signal patterns to the circuit to induce or otherwise cause noise [a stimulus].  [Para. 0108; para. 0084; Fig. 5] the noise input to the IC [the stimulus] generated by the LFSR feeds back into the AND gate controlled by the control unit to generate further input [a circular scan pattern] and can be applied N times to shift bit values [the signature generated is a binary multi-bit word that changes as the ring oscillator cycles – see para. 0066] through the scan chain as determined by the control unit [a predetermined number of cycles - see para. 0067].  A scan chain of flip flops is taught by Sul below))
receiving signals from a target circuit when the stimulus is applied; and ([Tehranipoor, para. 0092] a signature [output signal – see para. 0007] is obtained from the integrated circuit [the target circuit when the input patterns of the RNG engine [the trigger engine] is applied)
([Tehranipoor, para. 0084] a control unit [control logic] controls a procedure to activate a linear feedback shift register [a trigger engine] to generate an input pattern that when applied to the integrated circuit [the target circuit] results in an output signal that detects malicious functional hardware modification [a hardware trojan]) wherein the stimulus is to activate the hardware trojan and the target circuit is to generate the received signals when the stimulus is generated ([Tehranipoor, para. 0157] the input stimulus generated by the LFSR either partially or completely activates the trojan so that it may be detected), 
Tehranipoor does not explicitly teach a scan chain of flip flops and the target circuit including a high-speed input/output (HSIO) interface,  
However, Sul teaches a scan chain of flip flops ([Sul, Fig. 2, para. 0006] an LFSR [a scan chain] consists of flip flops to generate a fixed sequence of test patterns)
and the target circuit including a high-speed input/output (HSIO) interface. ([Sul, para. 0002-0003; para. 0057-0058] test circuitry include embodiments to interface with HSIO ICs, including commercial ICs [commonly known to be ICs with hardware trojan – see Tehranipoor above])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tehranipoor with the teachings of Sul for the same reasons as disclosed above. 
Tehranipoor in view of Sul does not explicitly teach wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.
However, Crouch teaches wherein the hardware trojan is detected based on bit-error rate information corresponding to the signals from the target circuit.  ([Crouch, para. 0128] the trojan detection instrument [a control logic – see para. 0143 – the instrument controls digital pins] compares a logic circuit output/parameter against a reference in order to detect hardware trojan activity.  The output/parameter, where a behavior modification type trojan is present, is rate of errors in internal data transfers [bit-error rate information])
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The follow prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Singh et al. (US Pub. 2016/0061894) teaches an implementation of flip-flop type ring oscillators used in a test circuit.  Lee et al. (US Pub. 2018/0350412) discloses a circular series of flip-flop circuits in a shift configuration to manipulate/modify the format of data units to a desired format.  Sivasankaran, et al; "Optimized Secure Scan Flip Flop to Thwart Side Channel Attack in Crypto-Chip"; International Conference on Advances of Science and Technology; Springer, Cham, 2018 pg. 411 teaches using a circular scan method using flip flops in order to test for hardware trojans.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493